ON SUGGESTION OF ERROR.
Appellants re-argue the contention that the Class B Preferred Stock, issued to those who conveyed timber to it, is merely an evidence of indebtedness. Support for that view is not wanting. As stated in the original opinion, however, the total of the capital stock, stated surplus, and undivided profits of the corporation is used prima facie as a determinative factor. Even conceding, for the sake of discussion, but not deciding, that such stock created a mere relation of debtor and creditor, the prima facie effect of its listing as capital stock is not overcome by any showing as to the actual value of its *Page 875 
tangible assets as represented by the actual timber yet so held. A resort to assumption or judicial notice, if invoked, could conceivably reveal a substantial equity in such timber. We do not explore this point, but rest our decision upon the prima facie effect of its return for franchise tax